Citation Nr: 1808322	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  11-19 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to July 1993.  In addition, service personnel records show that he was a member of the National Guard from March 1988 to November 1989, and served on active duty for training from June to August 1989.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the local RO in February 2017.  A transcript of the testimony from this hearing has been associated with the claims file.

A CAPRI screenshot reflects that the Veteran appeared in person to cancel a VA examination scheduled in August 2017, and was reported to state that he no longer wished to pursue the claim for service connection for a neck disability.  In the same month the AOJ sent the Veteran a letter asking him to put that withdrawal in writing.  To date, neither the Veteran nor his representative has responded to this request.  As the request was not in writing, the Veteran cannot be considered to have withdrawn his claim.  The Board will thus proceed to adjudicate the Veteran's claim.  See 38 C.F.R. § 20.204 (2017).


FINDINGS OF FACT

1.  The Veteran declined the August 2017 VA examination scheduled per Board remand to determine the nature, extent, and etiology of his claimed neck disability.

2.  The preponderance of the evidence is against the claim of service connection for a neck disability.


CONCLUSION OF LAW

The criteria for service connection for a neck disability are not met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 391 F.3d 1163, 1166-67 (Fed. Cir. 2004).

At the outset, the Board notes that the Veteran served during a period of recognized war in southwest Asia; however, he did not serve in Southwest Asia.  Rather, service personnel records (SPRs) reflect he served in Korea.  Thus, the presumptions afforded veterans who served in Southwest Asia are not for application here.  In addition, presumptions afforded chronic diseases under the regulations are also not for application.  Cervical spine x-rays were reported to be normal in 2007, and there is otherwise no diagnosis of arthritis within one year of the Veteran's separation from service.  See 38 C.F.R. §§ 3.307, 3.309, 3.317 (2017); see also Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  See October 2007 Results of Cervical Spine X-rays, VA Tx Records 2003-7, p. 67.  

The Veteran is seeking service connection for a neck disorder.  To this end, he testified before the undersigned VLJ that he injured his neck in a fall in Korea on the demilitarized zone (DMZ) when he slipped on some ice and tumbled down a hill.  He collided with several smaller trees before coming to a rest upside down with his shoulder and neck against a larger tree.  The accident was serious enough that the unit sent out a MASE patrol (which he explained was not a medevac but still more urgent than a car ride back to base).  In a second incident, he testified, he was involved in a rollover motor vehicle accident (MVA) stateside while on leave.  He was transported by ambulance to a medical hospital.  Following his return to Fort Benning after leave, he again sought treatment for his neck.  See February 2017 Board Hearing Transcripts, pp. 34-40.  See also April 2009 Notice of Disagreement.

In addition, he has offered the statements of his lay witnesses, who attest to his complaints of neck and head pain.  See October 2007 Statements of Parents, rec'd 10/26/2007.

VA examinations conducted in 2007 and 2010 reflect findings of chronic neck and back pain, and a diagnosis of cervical strain.  In addition, a VA examination for joints conducted in 1994 reveals observations of neck pain.  However, in contrast, VA examination conducted in 2010 reveals no anatomical neck pathology could be identified.  See September 2007 VA Examinations for Joints and Spine, and for PTSD; June 1994 VA Examination for Joints, June 2010 VA Examination for Joints, and October 2011 VA Examination for Neck.  Construing this evidence in a light most favorable to the Veteran, there is evidence of neck pathology, specifically diagnosed cervical strain, during the pendency of this appeal.  The diagnosis of cervical strain meets the first criteria of Shedden.

In addition, service treatment records (STRs) document several instances where the Veteran did, or could have, sustained injury to his neck.  In January 1990, STR entries show he was treated for a fall that occurred in Korea.  The Veteran was on patrol, lost his footing, and fell on his left shoulder against a tree.  He was carrying the radio.  He was then assessed with contusion.  In June 1990, he sustained a head injury.  In September 1990, he was treated for neck injury and assessed with neck strain after hearing a pop in his neck.  He was involved in MVAs in December 1990, which was a rollover crash, and in October and January 1991.  A report of medical history noted to be at separation but dated in October 1991, shows a notation in the Physician's Summary block that the Veteran received treatment for injuries to his neck and back following a car accident in 1990, for which he was hospitalized for five days.  However, radiology results reflect a normal cervical spine in December 1990.  See generally, STRs.  Again, construing the evidence in a light most favorable to the Veteran, STRs present evidence of complaints of and treatment for a neck disability.  As such, this evidence of injury to and treatment for the neck meets the second criteria of Shedden.

As will be explained below, however, the third criteria under Shedden are not met.

As noted above, the 2010 VA examination shows a diagnosis of cervical strain, but the examiner did not provide an opinion as to the etiology of the disability.  The examiner reported an impression of complex chronic pain syndrome associated with psychological issues and decondition.  In so opining, however, examiner noted that there were no tabbed records for review in conjunction with this assessment and opinion.  The noted that the Veteran had sustained multiple incidents that could be construed as causing TBI.  In an addendum to the report of VA examination for TBI, the examiner confirmed that STRs had been reviewed and noted the Veteran had sustain multiple traumatic brain injuries of mild intensity that were too numerous to count.  

Given the above inconsistencies concerning a cervical spine diagnosis and etiology, in May 2017 the Board remanded this claim to obtain a VA examination with medical opinion to determine the nature, extent and etiology of any neck disorder.  Accordingly, the AOJ made arrangements to examine the Veteran and, in July 2017, provided notice to the Veteran that he would be scheduled for a VA examination.  See July 2017 VA notification letter.  However, a CAPRI screen capture shot reflects that the Veteran declined the scheduled VA Examination in August 2017.  He appeared in person to cancel the examination, and stated he did not wish to pursue the claim for his neck.  See August 2017 Correspondence (CAPRI screenshot capture), rec'd 8/25/2017.  There is no indication that the Veteran asked to reschedule the examination.  Rather, the notation in CAPRI is that the Veteran reported he no longer wanted to continue his claim for a neck disability.  No other explanation is recorded for the cancelation of the examination.  

Pursuant to 38 C.F.R. § 3.655(a) (2017), when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2017).  

In this case, as above noted, the Veteran canceled his examination without rescheduling, and expressed that he no longer wish to pursue his claim.  While it cannot be said he failed to report, because he appeared in person to cancel the examination, it can be said he did not reschedule the examination, as the record does not show that he did.  Rather, the record shows that he expressed a desire not to pursue the matter.  Accordingly, the Board must adjudicate the matter on the evidence of record.  

After close review of the evidence, the Board finds that the evidence does not establish a diagnosis of a cervical spine disability that is the etiological result of active service.  The third criteria under Shedden have not been met.

Absent evidence of an etiological relationship between the diagnosed cervical strain and active service, service connection cannot be established.  See 38 C.F.R. § 3.303; see also Shedden, supra. 

In reaching its decision, the Board has considered the Veteran's assertion that he believes his cervical spine disability is the result of active service.  In addition, he has presented the statements of his witnesses, who attest to the Veteran's complaints of neck pain after his discharge from active service.  The Veteran and his witnesses are competent to state that the Veteran complained of neck pain, and the Veteran is competent to state that he injured his neck during active service, that his neck pain persisted from active service to the present, and that he believes that his neck disability is the result of his active service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, neither the Veteran nor his representative has asserted, and the record does not show, that he or his witnesses have the requisite medical credentials to provide clinical findings and opinions as to the specific issue in this case.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Accordingly, the preponderance of the evidence is against a finding that cervical spine strain is causally related to active service and the appeal must be denied.  As the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a neck disability is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


